     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 1 of 42

 1

 2

 3

 4

 5

 6                                UNITED STATES DISTRICT COURT
 7                        FOR THE EASTERN DISTRICT OF CALIFORNIA
 8

 9   L.F., a minor, by and through DANISHA          Consolidated case 2:17-cv-01648-KJM-DB
     BROWN, and K.F., a minor, by and
10   through DANISHA BROWN,
11                      Plaintiffs,                   ORDER
12          v.
13   CITY OF STOCKTON, STOCKTON
     POLICE DEPARTMENT, ERIC T.
14   JONES, DAVID WELLS,
15                      Defendants.
16
     M.C.F., by and through his Guardian ad
17   Litem ELIZABETH CASAS BAUTISTA,
     individually and as successor-in-interest to
18   Decedent COLBY FRIDAY; K.S.F., by
     and through her Guardian ad Litem,
19   ELIZABETH CASAS BAUTISTA,
     individually and as successor-in-interest to
20   Decedent COLBY FRIDAY; THE
     ESTATE OF COLBY FRIDAY, by and
21   through its personal representative
     DENISE FRIDAY HALL,
22
                        Plaintiffs,
23
            v.
24
     CITY OF STOCKTON, STOCKTON
25   POLICE DEPARTMENT, ERIC T.
     JONES, DAVID WELLS,
26
                        Defendants.
27

28
                                                     1
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 2 of 42

 1          INTRODUCTION
 2                  On August 16, 2016, Stockton Police Officer David Wells observed Colby Friday
 3   walking down a street in Stockton, California. Mistaking Friday for another individual with
 4   similar physical characteristics who was subject to an outstanding warrant for domestic violence,
 5   Wells attempted to initiate contact. While Wells parked his patrol vehicle, Friday continued into
 6   a corner supermarket. Wells followed and attempted to speak with Friday, but Friday ignored
 7   him and hastily exited the market. A chase ensued, and Wells, saying he feared for his safety,
 8   fired thirteen shots from his service revolver, killing Friday.
 9                  Friday’s minor children L.F. and K.F., by and through their guardian ad litem
10   Danisha Brown, bring this civil rights action under 42 U.S.C. § 1983 for violation of their rights
11   to familial association under the First and Fourteenth Amendments, and also assert various state
12   law claims. Friday’s estate, by and through its personal representative, Denise Friday Hall, and
13   two other minor children M.C.F. and K.S.F., by and through their guardian ad litem Elizabeth
14   Casas Bautista, sue under 42 U.S.C. § 1983 for excessive force and denial of medical care in
15   violation of the Fourth Amendment, violation of the right to familial association under the
16   Fourteenth Amendment, municipal liability based on an unconstitutional custom or policy, and
17   also bring various state law claims. On March 23, 2018, the court consolidated the two sets of
18   claims into a single action under the operative case number 2:17-cv-1648-KJM-DB. Defendants
19   now move for summary judgment, or, in the alternative, for partial summary judgment on all
20   claims. For the reasons provided below, defendants’ motion for summary judgment is
21   GRANTED in part and DENIED in part.
22          BACKGROUND
23                  Disputed and Undisputed Facts
24                  The following disputed (“DF”) and undisputed (“UF”) facts are derived from the
25   responses and objections of plaintiffs M.C.F., K.S.F. and the Estate of Colby Friday to
26   defendants’ statement of undisputed facts, ECF No. 71-2 (“Estate’s DF or UF”),1 and defendants’
27
            1
             Although plaintiffs L.F. and K.F. also filed separate responses and objections to
28   defendants’ statement of undisputed material facts, ECF No. 69-2, the court relies exclusively on
                                                       2
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 3 of 42

 1   consolidated response and objections to both sets of plaintiffs’ separate statements of disputed
 2   material facts in opposition to defendants’ motion for summary judgment. ECF No. 74-2 (“Defs.’
 3   DF or UF”). The court notes whether a fact is disputed or undisputed but resolves evidentiary
 4   objections only to the extent needed for its analysis below.
 5                          The August 16, 2016 Incident
 6                                 The Shooting
 7                  Officer David Wells is a police officer employed by the City of Stockton. Estate’s
 8   UF 1. On August 16, 2016, while on patrol sometime before 2:00 p.m., Wells observed an
 9   African-American male, roughly 6 feet tall, approximately 200 pounds, with dreadlocks, walking
10   near Pena’s Meat Market on Jamestown Street in Stockton, California. Estate’s UF 2, 8. The
11   individual was Colby Friday. Estate’s UF 9. Wells contends he mistook Friday for another
12   individual with similar characteristics, Kyle Hamilton. Estate’s DF 7, 10, 12. Wells never saw,
13   nor requested to see, a photograph of Kyle Hamilton and recognized the possibility that he might
14   be mistaken in believing the individual to be Kyle Hamilton. Defs.’ UF 9, 11. Wells had
15   information and believed that Hamilton had an outstanding felony arrest warrant, had been
16   involved in a domestic violence incident while armed with a firearm the week prior to August 16,
17   2016, and resided at an apartment complex located at 4500 Shelley Court in Stockton. Estate’s
18   UF 4–6. When Wells spotted Friday, Friday was walking from a direction Wells believed was
19   consistent with where Hamilton resided. UF 11.
20                  Wells attempted to initiate contact with Friday to determine if he was in fact Kyle
21   Hamilton, and if so, Wells intended to arrest him. Estate’s UF 13. Wells parked his patrol
22   vehicle in the parking lot near Pena’s Market. Estate’s UF 15. When Wells exited his vehicle to
23   initiate contact, he observed that Friday had entered the market; Wells followed. Estate’s UF 18,
24   19. Wells did not use his department-issued radio to advise dispatch that he observed a possible
25   suspect or to request backup, nor did he activate his body-worn camera as required by Stockton
26   Estates’ responses because the two responses are identical, save for the responses unique to
27   Estates’ survival action for lack of medical care under 42 U.S.C. § 1983. Compare ECF No. 69-2
     at 14 (noting material facts numbers 54 and 55 are inapplicable to L.F. and K.F.’s claims), with
28   ECF No. 71-2 at 14–15 (providing specific responses to material facts numbers 54 and 55).
                                                       3
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 4 of 42

 1   Police Department (“SPD”) policy. Defs.’ UF 12, 13. On that day Wells was equipped with the
 2   body-worn camera, as well as a taser, flashlight, firearm, department-issued radio, handcuffs,
 3   extra magazine, badge and police-issued vest. Estate’s UF 17.
 4                  When Wells entered the market, he lost sight of Friday. Estate’s UF 20. Wells
 5   then asked the woman tending the front counter if she had seen the man that had entered the store;
 6   she directed him to the back of the market. Estate’s UF 21. When Wells located Friday near the
 7   back of the market, he told him, “I need to talk to you.” Estate’s UF 23. Friday ignored Wells,
 8   then began walking away in a northbound direction. Estate’s UF 24, 25. Wells followed,
 9   continuing his attempt to contact Friday. Estate’s UF 26. While in the market, after locating him
10   Wells never lost sight of Friday; however, his view of Friday’s entire body was partially
11   obstructed by aisles and products displayed on shelves. Estate’s UF 27. As Friday began
12   walking toward the market’s entrance, Wells said, “[Y]ou in the white shirt, stop right there.”
13   Estate’s UF 28. Wells generally could not see Friday’s hands while he was in the market; but, as
14   Friday approached the entrance, Wells observed Friday’s left hand inside the waistband of his
15   pants. Estate’s UF 29, 30. Defendants contend Wells believed the person he thought was
16   Hamilton was possibly armed, based on his knowledge that Hamilton was known to possess a
17   firearm. Estate’s DF 31. As Friday exited the market, he flung the door open with his right hand
18   and ran outside in a northbound direction. Estate’s UF 32, 33. Wells gave chase, but before
19   exiting the market in pursuit, he drew his firearm. Estate’s UF 33, 34.
20                  Fleeing northbound, Friday then turned into the parking lot and ran to the back
21   side of the building. Estate’s UF 35. Throughout the pursuit, Wells never saw Friday’s left hand
22   leave his waistband. Estate’s UF 36. As Wells followed, he told Friday to stop or “I’m going to
23   shoot you in your back.” Estate’s UF 37; Defs.’ UF 15. Defendants contend Friday failed to
24   comply with Wells’s commands and continued to flee instead. Estate’s DF 38. Friday eventually
25   reached a locked gate at the back of the building, at which point his cellphone fell to the ground
26

27

28
                                                       4
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 5 of 42

 1   and he reached down to retrieve it. Defs.’ UF 16, 17.2 As Friday reached toward the ground,
 2   Wells discharged his firearm, firing a volley of three or four shots. Estate’s UF 40; Defs.’ UF 19.
 3   Plaintiffs contend Wells provided no warning he would shoot Friday after Friday had stopped
 4   running; defendants claim Wells gave Friday multiple verbal warnings, including “stop running”
 5   and “don’t move,” before discharging his firearm. Estate’s DF 41; Defs.’ DF 20. Defendants
 6   contend that prior to Friday’s reaching down to the ground, Wells heard the distinct sound of
 7   metal hitting the pavement, and at the point Wells discharged his firearm, he believed Friday was
 8   reaching down to retrieve a gun. Estate’s DF 42, 44. Nonetheless, at the time Wells discharged
 9   his firearm, Wells had not actually seen Friday in possession of a weapon. Estate’s UF 43.
10                  After being struck by the first volley of shots, Friday fell to the ground, on his left
11   side, facing away from Wells. Defs.’ UF 21. Plaintiffs contend that while Friday was on the
12   ground after being shot, Friday was not reaching toward anything. Defs.’ DF 22. After a brief
13   lapse in time after the first volley, less than two seconds, Wells then fired a second volley of
14   shots, Defs.’ UF 23, emptying his service weapon, which held a total of thirteen rounds, Defs.’
15   UF 24. In all, Wells fired a total of thirteen rounds in less than eight seconds. Estate’s UF 46.
16   Friday was shot eight times, and one shot delivered a fatal blow to his head. Estate’s UF 47, 50.
17   None of the gunshot wounds were to his back. Estate’s UF 49.
18                                  Post-Shooting Response and Investigation
19                  After Wells emptied his service revolver, he activated his body-worn camera,
20   reloaded his weapon and used his radio to make a “shots fired” announcement. Defs.’ UF 25. As
21   Wells approached Friday’s body, he encountered Michael Chapman, a witness standing on the
22   other side of the locked gate who was attempting to record the scene with his cellphone. Defs.’
23   UF 26, 27. Wells commanded Chapman, “Hey! Put that camera down and come help me save his
24   life! Come here! Get some towels!” Defs.’ UF 28. Wells then rolled Friday’s body from lying on
25   his left side to lying on his back. Defs.’ UF 29.
26
            2
27           There exists surveillance video of the incident from adjacent 4707 Kentfield Apartments.
     See Defs.’ Not. of Lodging Ex., ECF No. 67. The parties have competing interpretations of the
28   video. See Estate DF 41.
                                                         5
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 6 of 42

 1                  Next, Wells approached the locked gate and said to Chapman, “Is he—he’s going
 2   to be gone, boss. Hey, somebody picked up that pistol that was right here. Man! Gosh dammit!
 3   He had a gun, man! He drew a gun on me and turned around and walked back towards the gun!”
 4   Defs.’ UF 30. Wells continued, “It’s right there. Don’t—don’t touch it,” then he radioed
 5   dispatch, “The suspect’s pistol is laying on the grass here.” Defs’ UF 32, 33. A loaded 45
 6   Caliber semi-automatic pistol was located in a grassy area on the other side of the gate from
 7   where Friday was shot. Estate’s UF 51. Defendants say Friday’s DNA was detected on two of
 8   the bullets found in the pistol, Defs.’ UF 38; however, plaintiffs contend the presence of Friday’s
 9   DNA was due at least in part to the incompetence of investigative personnel, who contaminated
10   the bullets by handling and unloading the gun at the scene of the shooting as opposed to in a
11   sterile lab environment, Estate’s DF 52. A black Kyocera cellphone was also located near the
12   scene. Estate’s UF 53.
13                  After speaking with Chapman, Wells returned to Friday’s body, checked his vitals
14   and began chest compressions until relieved by other personnel. Defs.’ UF 34, 36. Emergency
15   medical response arrived at the scene within ten minutes of Friday’s being shot. Estate’s UF 55.
16                                 Facts Specific to Municipal Liability
17                  Since March 1, 2012, defendant Eric T. Jones has been the Chief of Police and a
18   policymaking official for the City of Stockton and the Stockton Police Department (“SPD”).
19   Defs.’ UF 1. Jones receives all officer-involved shooting (“OIS”) investigation reports involving
20   SPD officers. Defs.’ UF 2. Jones is unaware of any OIS protocol review with which he has
21   disagreed during his entire tenure as Chief of Police. Defs.’ UF 3. Under Jones’s command,
22   SPD’s review of OIS investigations commonly remain unresolved for several years; in at least
23   twenty OIS cases, the review was unresolved for up to five years. Defs.’ UF 4. Under Jones’s
24   command, no SPD officer has ever been terminated for use of unreasonable or excessive force.
25   Defs.’ UF 5.
26                  In August 2016, Officer Wells was a training officer for the City and SPD. Defs.’
27   UF 8. Prior to the August 16, 2016 incident, Wells had never discharged his firearm in the line of
28   duty. Estate’s UF 56. Defendants contend there is no evidence to suggest SPD’s use of force
                                                       6
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 7 of 42

 1   policy, training policies or training specific to Officer Wells was constitutionally deficient.
 2   Estate’s DF 57–59.
 3                  On September 1, 2017, plaintiffs L.F. and K.F. filed a citizen’s complaint with the
 4   SPD regarding Wells’s involvement in Friday’s shooting as provided by California Penal Code
 5   section 832.5(a).3 Defs.’ UF 44. On July 17, 2018, the San Joaquin County District Attorney’s
 6   Office issued a memo concluding that “the legal use of force by Wells on August 16, 2016, was
 7   justified, and no criminal charges [were] warranted.” Defs.’ UF 48. Following release of the
 8   memo, SPD spokesman Joe Silva stated: “This specific report confirmed that Colby Friday was
 9   armed with a firearm. We support the District Attorney’s Office findings with this investigation.”
10   Defs.’ UF 49. On June 17, 2019, the SPD rejected the complaint filed by L.F. and K.F. in
11   September 2017 as “Unfounded” or “Exonerated.” Defs.’ UF 45.
12                  Procedural Background
13                  On August 8, 2017, Friday’s minor children, L.F. and K.F. (collectively, “L.F.
14   plaintiffs”), by and through their guardian ad litem Danisha Brown, filed suit under 42 U.S.C.
15   § 1983, alleging various constitutional violations and violations of California law. ECF No. 1.
16   On September 1, 2017, L.F. plaintiffs filed an amended complaint, which serves as their operative
17   complaint here. L.F. Am. Compl., ECF No. 8. On September 29, 2017, in a separate action,
18   Friday’s estate, by and through its personal representative Denise Friday Hall, along with Friday’s
19   two other minor children, M.C.F. and K.S.F. (collectively, “Estate plaintiffs”), by and through
20   their guardian ad litem Elizabeth Casas Bautista, also filed suit for various constitutional and state
21   law violations they claim arise from the August 16, 2016 shooting. See Case No. 2:17-cv-02038-
22   KJM-DB; Estate Compl., ECF No. 40.4
23          3
              As pertinent here, California Penal Code section 832.5(a) provides: “Each department or
24   agency in this state that employs peace officers shall establish a procedure to investigate
     complaints by members of the public against the personnel of these departments or agencies, and
25   shall make a written description of the procedure available to the public.” Cal. Pen. Code
     § 832.5(a)(1).
26          4
              As part of the case-consolidation process, the complaint filed in 2:17-cv-02038-KJM-DB
27   was merged into the operative docket under case number 2:17-cv-01648-KJM-DB, thus when
     referencing Estate’s complaint, the court cites to docket entry ECF No. 40 of the consolidated
28   case number.
                                                        7
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 8 of 42

 1                  On March 23, 2018, the court consolidated the two cases into this action. ECF No.
 2   44. Although many of the parties’ claims overlap, the court for clarity here describes the two
 3   separate complaints and their respective claims. The L.F. and K.F. amended complaint brings the
 4   following five causes of action: (1) violation of plaintiffs’ right to familial association under the
 5   Fourteenth Amendment; (2) violation of plaintiffs’ right to familial association under the First
 6   Amendment; (3) violation of plaintiffs’ right to familial association under Article I, section 7 of
 7   the California Constitution; (4) violation of the Bane Act, Cal. Civ. Code § 52.1(b); and (5)
 8   negligence (wrongful death), Cal. Code. Civ. P. § 377.60(a). L.F. Am. Compl. ¶¶ 55–87. The
 9   L.F. plaintiffs also allege municipal liability against the City, SPD and Eric Jones based on an
10   “unchecked culture of police misconduct and abuse” caused by these defendants’ policies and
11   practices. Id. ¶¶ 44–54.
12                  The Estate, M.C.F. and K.S.F. plaintiffs bring the following six causes of action:
13   (1) survival action by Estate for excessive force in violation of the Fourth Amendment;
14   (2) violation of M.C.F and K.S.F.’s Fourteenth Amendment rights to familial association; (3) a
15   claim by all plaintiffs for municipal liability based on unconstitutional custom or policy against
16   the City, SPD and Eric Jones; (4) negligence (wrongful death) action by M.C.F. and K.S.F.;
17   (5) violation of the Bane Act, Cal. Civ. Code § 52.1, by all plaintiffs; and (6) survival action by
18   Estate for denial of medical care in violation of the Fourth Amendment. Estate Compl. ¶¶ 47–90.
19   All plaintiffs seek various compensatory, general, special and punitive damages, as well as
20   declaratory or injunctive relief, statutory penalties and awards of attorneys’ fees and costs. L.F.
21   Am. Compl. at 18; Estate Compl. at 17.
22                  On April 5, 2019, defendants moved for summary judgment, or in the alternative,
23   for partial summary judgment, on all claims. Mot. Summ. J. (“MSJ”), ECF No. 62-1. Plaintiffs
24   separately opposed the motion. L.F. Opp’n, ECF No. 69; Estate Opp’n, ECF No. 71. Defendants
25   lodged a single, omnibus reply. Reply, ECF No. 74. On September 6, 2019, the court heard oral
26   argument on the motion. See Hr’g Min., ECF No. 75. Counsel Mark Merin, Paul Masuhara, III,
27   and Yolanda Huang appeared for plaintiffs L.F. and K.F. Counsel K. Chike Odiwe appeared for
28   plaintiffs Estate, M.C.F. and K.S.F. Counsel Mark Berry appeared for defendants. At the
                                                         8
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 9 of 42

 1   conclusion of the hearing, the court allowed each party to file supplemental briefing on the issue
 2   of qualified immunity, and each set of parties lodged a supplemental brief. See Defs.’ Suppl. Br.,
 3   ECF No. 78; Pls.’ Suppl. Br., ECF No. 79. Thereafter the court submitted the matter for
 4   resolution by written order.
 5           LEGAL STANDARD
 6                   A court will grant summary judgment “if . . . there is no genuine dispute as to any
 7   material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a).
 8   The “threshold inquiry” is whether “there are any genuine factual issues that properly can be
 9   resolved only by a finder of fact because they may reasonably be resolved in favor of either
10   party.” Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 250 (1986).
11                   As a general matter, the moving party bears the initial burden of showing the
12   district court “that there is an absence of evidence to support the nonmoving party’s case.”
13   Celotex Corp., 477 U.S. at 325. The burden then shifts to the nonmoving party, which “must
14   establish that there is a genuine issue of material fact . . . .” Matsushita Elec. Indus. Co. v. Zenith
15   Radio Corp., 475 U.S. 574, 585 (1986). In carrying their burdens, both parties must “cit[e] to
16   particular parts of materials in the record . . . ; or show [] that the materials cited do not establish
17   the absence or presence of a genuine dispute, or that an adverse party cannot produce admissible
18   evidence to support the fact.” Fed. R. Civ. P. 56(c)(1); see also Matsushita, 475 U.S. at 586
19   (“[The nonmoving party] must do more than simply show that there is some metaphysical doubt
20   as to the material facts”). Moreover, “the requirement is that there be no genuine issue of
21   material fact . . . . Only disputes over facts that might affect the outcome of the suit under the
22   governing law will properly preclude the entry of summary judgment.” Anderson, 477 U.S. at
23   247–48 (emphasis in original).
24                   In deciding a motion for summary judgment, the court draws all inferences and
25   views all evidence in the light most favorable to the nonmoving party. Matsushita, 475 U.S. at
26   587–88; Whitman v. Mineta, 541 F.3d 929, 931 (9th Cir. 2008). “Where the record taken as a
27   whole could not lead a rational trier of fact to find for the non-moving party, there is no ‘genuine
28   issue for trial.’” Matsushita, 475 U.S. at 587 (quoting First Nat’l Bank of Arizona v. Cities Serv.
                                                          9
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 10 of 42

 1   Co., 391 U.S. 253, 289 (1968)). Where a genuine dispute exists, the court draws inferences in
 2   plaintiffs’ favor. Tolan v. Cotton, 572 U.S. 650, 660 (2014). Parties may object to evidence cited
 3   to establish undisputed facts. In re Oracle Corp. Sec. Litig., 627 F.3d 376, 385–86 (9th Cir.
 4   2010). A court may consider evidence that would be “admissible at trial.” Fraser, 342 F.3d at
 5   1036. But the evidentiary standard for admission at the summary judgment stage is lenient: A
 6   court may evaluate evidence in an inadmissible form if the evidentiary objections could be cured
 7   at trial. See Burch, 433 F. Supp. 2d at 1119–20. In other words, admissibility at trial depends not
 8   on the evidence’s form, but on its content. Block, 253 F.3d at 418–19 (citing Celotex Corp., 477
 9   U.S. at 324). The party seeking admission of evidence “bears the burden of proof of
10   admissibility.” Pfingston v. Ronan Eng’g Co., 284 F.3d 999, 1004 (9th Cir. 2002). If the
11   opposing party objects to the proposed evidence, the party seeking admission must direct the
12   district court to “authenticating documents, deposition testimony bearing on attribution, hearsay
13   exceptions and exemptions, or other evidentiary principles under which the evidence in question
14   could be deemed admissible . . . .” In re Oracle Corp. Sec. Litig., 627 F.3d at 385–86. However,
15   courts are sometimes “much more lenient” with the affidavits and documents of the party
16   opposing summary judgment. Scharf v. U.S. Atty. Gen., 597 F.2d 1240, 1243 (9th Cir. 1979).
17                  The Supreme Court has taken care to note that district courts should act “with
18   caution in granting summary judgment,” and have authority to “deny summary judgment in a case
19   where there is reason to believe the better course would be to proceed to a full trial.” Anderson,
20   477 U.S. at 255. A trial may be necessary “if the judge has doubt as to the wisdom of terminating
21   the case before trial.” Gen. Signal Corp. v. MCI Telecomm. Corp., 66 F.3d 1500, 1507 (9th Cir.
22   1995) (quoting Black v. J.I. Case Co., 22 F.3d 568, 572 (5th Cir. 1994)). This may be the case
23   “even in the absence of a factual dispute.” Rheumatology Diagnostics Lab., Inc v. Aetna, Inc.,
24   No. 12-05847, 2015 WL 3826713, at *4 (N.D. Cal. June 19, 2015) (quoting Black, 22 F.3d at
25   572); accord Lind v. United Parcel Serv., Inc., 254 F.3d 1281, 1285 (11th Cir. 2001).
26

27

28
                                                      10
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 11 of 42

 1           DISCUSSION
 2                   Federal Claims
 3                          Fourth Amendment Claims by Friday’s Estate5
 4                   The Estate brings a single cause of action, for violation of Friday’s rights under the
 5   Fourth Amendment. Although the Estate’s complaint characterizes the claim as one for excessive
 6   force, the parties’ summary judgment briefing raises issues as to the reasonableness of the initial
 7   investigatory stop conducted by Wells, commonly known as a Terry stop. At the motion hearing,
 8   plaintiffs confirmed they assert Wells committed an unconstitutional Terry stop, in addition to
 9   using excessive force. The court, therefore, must evaluate each alleged Fourth Amendment
10   violation in turn.
11                                  Terry Stop Violation
12                   “The Fourth Amendment prohibits ‘unreasonable searches and seizures’ by the
13   Government, and its protections extend to brief investigatory stops of persons or vehicles that fall
14   short of traditional arrest.” United States v. Arvizu, 534 U.S. 266, 273 (2002) (quoting Terry v.
15   Ohio, 392 U.S. 1, 9 (1968)). When evaluating the constitutionality of an investigatory stop, the
16   threshold question is whether a stop has occurred at all. To determine whether a Fourth
17   Amendment investigatory stop has occurred, a court asks: “[I]f, in view of all the circumstances
18   surrounding the incident, a reasonable person would have believed that he was not free to
19   leave[?]” I.N.S. v. Delgado, 466 U.S. 210, 215 (1984) (quoting United States v. Mendenhall, 446
20   U.S. 544, 554 (1980)); see also Florida v. Bostick, 501 U.S. 429, 434 (1991) (“Our cases make it
21   clear that a seizure does not occur simply because a police officer approaches an individual and
22   asks a few questions.”). Under this standard, police officers possess a great deal of freedom in
23   their ability to approach an individual without the encounter arising to the level of a seizure under
24   the Fourth Amendment. For example, an officer may ask to examine an individual’s
25   identification, Delgado, 466 U.S. at 216, request consent to search an individual’s luggage,
26           5
             Although only the Estate makes Fourth Amendment claims, much of the Fourth
27   Amendment analysis informs the discussion related to other parties’ claims given the detailed
     examination of Wells’s conduct under the Constitution. Therefore, the court considers arguments
28   made on behalf of all plaintiffs in conducting its Fourth Amendment analysis.
                                                        11
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 12 of 42

 1   Florida v. Royer, 460 U.S. 491, 501 (1983) (plurality opinion), or even ask general questions
 2   based on no suspicion at all, Delgado, 466 U.S. at 216, without implicating the Fourth
 3   Amendment.
 4                   Here, defendants focus not on whether an investigatory stop occurred, but whether
 5   Wells was justified in conducting the alleged stop. Reply at 3 (“Officer Wells was wholly
 6   justified in initiating a brief investigatory stop to confirm whether Decedent was outstanding
 7   domestic violence suspect Kyle Hamilton.”). Justification for an investigatory stop, however, is
 8   only relevant to the second step of the Terry analysis, not the first. See 3A Charles A. Wright &
 9   Arthur R. Miller, Federal Practice and Procedure, § 682 (4th ed. 2019) (“Assuming a seizure has
10   occurred, the level of proof the police need to justify it is the next issue.”). Plaintiffs’ only
11   argument is a puzzling one: they contend Friday was free to walk away from Wells because it was
12   unreasonable for Wells to conclude Friday was Kyle Hamilton. L.F. Opp’n at 5 (citing Royer,
13   460 U.S. at 497–98; arguing “Friday had the right to refuse to engage with Defendant Wells,”);
14   Estate Opp’n at 7 (same). Plaintiffs also point to the undisputed evidence that Wells said nothing
15   more than, “I need to talk to you,” before Friday ignored him and began walking away in a
16   northbound direction. Estate’s UF 23–25. Defendants respond that plaintiffs’ reliance on Florida
17   v. Royer is misplaced because a person’s ability to refuse an officer’s advance is premised on
18   whether the officer had a reasonable suspicion to initiate the stop. Reply at 2–3 n.2. Defendants
19   overlook the critical inquiry, which is whether a stop actually occurred; answering that question
20   turns on the suspect’s reasonable perception of his ability to freely leave the encounter. United
21   States v. Drayton, 536 U.S. 194, 202 (2002) (“The proper inquiry ‘is whether a reasonable person
22   would feel free to decline the officers’ requests or otherwise terminate the encounter.’” (quoting
23   Bostick, 501 U.S. at 436)).
24                   It is well-established that an officer may freely approach a suspect and question
25   him without converting that encounter into a seizure under the Fourth Amendment. See Delgado,
26   466 U.S. at 216. Here, there is no evidence to suggest a reasonable person would have felt they
27   were prohibited from ignoring Wells’s initial advance. The court finds that based on the
28
                                                         12
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 13 of 42

 1   undisputed evidence, there is no question of disputed fact regarding whether a Terry violation
 2   occurred in connection with Wells’s initial entry into the market.
 3                  To the extent there is a question regarding a possible Terry violation at a later
 4   point during the sequence of events in Pena’s market, the record discloses no such violation.
 5   Plaintiffs present no argument beyond their assertion that Friday was free to ignore Wells’s initial
 6   advance. They do not contend Wells continued in his attempt to contact Friday by commanding,
 7   “[Y]ou in the white shirt, stop right there[,]” Estate’s UF 28, or that after Friday quickened his
 8   pace toward the exit, Wells somehow committed an unjustified seizure. Suh a contention would
 9   be unfounded. See Illinois v. Wardlow, 528 U.S. 119, 125 (2000) (“Unprovoked flight is simply
10   not a mere refusal to cooperate. Flight, by its very nature, is not “going about one’s business”; in
11   fact, it is just the opposite. Allowing officers confronted with such flight to stop the fugitive and
12   investigate further is quite consistent with the individual’s right to go about his business or to stay
13   put and remain silent in the face of police questioning.”). Accordingly, on the record before the
14   court, the point at which Friday’s conduct is undisputed to have transitioned from apparent simple
15   indifference to hasty avoidance provided legal justification for Wells to attempt a seizure.
16                  There is no evidence from which a reasonable juror could conclude Officer Wells
17   committed an initial seizure under the Fourth Amendment, or that any subsequent seizure within
18   the market was unjustified. Defendants’ motion is GRANTED with respect to the Terry violation
19   portion of plaintiffs’ Fourth Amendment claim.
20                                  Unreasonable Seizure—Excessive Force
21                  The Estate brings a survival claim under § 1983 for excessive force in violation of
22   Friday’s Fourth Amendment rights. M.C.F. Compl. ¶¶ 47–52. Defendants move for summary
23   judgment because, they say, the undisputed facts show “the use of lethal force was objectively
24   reasonable” and therefore Estate’s excessive force claim fails as a matter of law. MSJ at 4.
25                  “‘Reasonableness is always the touchstone of Fourth Amendment analysis,’ and
26   reasonableness is generally assessed by carefully weighing ‘the nature and quality of the intrusion
27   on the individual’s Fourth Amendment interests against the importance of the governmental
28
                                                        13
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 14 of 42

 1   interests alleged to justify the intrusion.’” County of Los Angeles v. Mendez, 137 S. Ct. 1539,
 2   1546 (2017) (internal citations omitted).
 3                  The guarantees of the Fourth Amendment include protection from the use of
 4   excessive force by “law enforcement officials . . . in the course of an arrest, investigatory stop, or
 5   other ‘seizure’ of a free citizen . . . .” Graham v. Connor, 490 U.S. 386, 395 (1989). “All claims
 6   of excessive force, whether deadly or not, are analyzed under the objective reasonableness
 7   standard of the Fourth Amendment as enunciated in Graham and Garner.” Blanford v.
 8   Sacramento County, 406 F.3d 1110, 1115 (9th Cir. 2005). This standard requires the court to
 9   “balance the nature and quality of the intrusion on the individual’s Fourth Amendment interests
10   against the importance of the governmental interests alleged to justify the intrusion.” Tennessee
11   v. Garner, 471 U.S. 1, 8 (1985) (quoting United States v. Place, 462 U.S. 696, 703 (1983)). In
12   striking this balance here, the court “must consider the risk of bodily harm that [Officer Wells’s]
13   actions posed to [Friday] in light of the threat to the public that [Wells] was trying to eliminate.”
14   Scott v. Harris, 550 U.S. 372, 383 (2007). The court pays “careful attention to the facts and
15   circumstances of each particular case, including [1] the severity of the crime at issue, [2] whether
16   the suspect poses an immediate threat to the safety of the officers or others, and [3] whether [the
17   suspect] is actively resisting arrest or attempting to evade arrest by flight.” Graham, 490 U.S. at
18   396. “Because this inquiry is inherently fact specific, the ‘determination whether the force used
19   to effect an arrest was reasonable under the Fourth Amendment should only be taken from the
20   jury in rare cases.’” Green v. City and Cty. of San Francisco, 751 F.3d 1039, 1049 (9th Cir.
21   2014) (reviewing case based on investigatory stop) (quoting Headwaters Forest Def. v. Cty. of
22   Humboldt, 240 F.3d 1185, 1205–06 (9th Cir. 2000)).
23                  “The ‘reasonableness’ of a particular use of force must be judged from the
24   perspective of a reasonable officer on the scene, rather than with the 20/20 vision of hindsight.”
25   Graham, 490 U.S. at 396. Further, “the calculus of reasonableness must embody allowance for
26   the fact that police officers are often forced to make split-second judgments—in circumstances
27   that are tense, uncertain, and rapidly evolving—about the amount of force that is necessary in a
28   particular situation.” Id. at 396–97. “Therefore, courts ‘are free to consider issues outside the
                                                        14
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 15 of 42

 1   three enumerated [in Graham] when additional facts are necessary to account for the totality of
 2   circumstances in a given case.’” Velazquez v. City of Long Beach, 793 F.3d 1010, 1024 (9th Cir.
 3   2015) (alteration in original) (quoting Mattos v. Agarano, 661 F.3d 433, 441 (9th Cir. 2011) (en
 4   banc)).
 5                                          Nature and Quality of Intrusion
 6                  It is undisputed the intrusion here pertains to Officer Wells’s use of lethal force.
 7   MSJ at 5 n.1; Estate Opp’n at 6; Estate Compl. ¶ 51. When an officer fires his service weapon at
 8   a person the officer considers a suspect, the nature and quality of the intrusion amounts to lethal
 9   force. Blanford, 406 F.3d at 1115 n.9 (citing Smith v. City of Hemet, 394 F.3d 689, 704–07 (9th
10   Cir. 2005) (en banc)). And when lethal force is used, the highest level of Fourth Amendment
11   scrutiny is implicated “because the suspect has a fundamental interest in his own life and because
12   such force frustrates the interest of the individual, and of society, in judicial determination of guilt
13   and punishment.” Vos v. City of Newport Beach, 892 F.3d 1024, 1031 (9th Cir. 2018) (citations
14   and internal quotations omitted), cert. denied sub nom. City of Newport Beach, Cal. v. Vos, 139 S.
15   Ct. 2613 (2019). Where the severity of the intrusion is undisputed, as here, “the issue is
16   determining whether the governmental interests at stake were sufficient to justify it.” Id.
17                                          Governmental Interests
18                  The court relies on the factors set out in Graham when examining the
19   governmental interests at stake.
20                                                  Severity of the Crime
21                  Defendants contend several factors contributed to the Wells’s perception of the
22   severity of Friday’s actions. First, Wells mistook Friday for Kyle Hamilton, a felony domestic
23   violence suspect with an outstanding warrant. MSJ at 7. And though domestic violence itself is
24   “not considered particularly severe,” defendants argue Wells’s belief that Hamilton possessed a
25   gun heightened the severity of the situation. Id. Additionally, defendants argue “Friday himself
26   committed a number of public offenses during the course of the interaction,” including unlawfully
27   impeding a police officer in violation of California Penal Code section 148 and possessing a
28
                                                        15
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 16 of 42

 1   concealed firearm in violation of Penal Code section 25400, “one misdemeanor offense and one
 2   ‘wobbler.’” 6 Id. at 7–8 (emphasis in original).
 3                  Assuming that weight is given to the mistaken identity factor, the Estate argues
 4   any perceived threat arising from Hamilton’s outstanding domestic violence warrant is
 5   unreasonable because “the alleged domestic dispute for which Kyle Hamilton was wanted ended
 6   seven (7) days earlier, before the police ever became involved with [Friday] on August 16, 2016.”
 7   Estate Opp’n at 7. The Estate also contends defendants’ argument that Friday violated Penal
 8   Code sections 148 and 25400 is meritless because Friday had a right to refuse Wells’s attempt to
 9   engage him. Id. (citing Royer, 460 U.S. at 497–98 (1983)). In other words, Friday “had not
10   committed any observable crimes.” Id.
11                  The Ninth Circuit recently described two scenarios in which this Graham factor,
12   severity of the crime, is applicable. In the first “Miller” scenario, named for the case from which
13   it derives, “a particular use of force would be more reasonable, all other things being equal, when
14   applied against a felony suspect than when applied against a person suspected of only a
15   misdemeanor.” S.R. Nehad v. Browder, 929 F.3d 1125, 1136 (9th Cir. 2019) (citing Miller v.
16   Clark Cty, 340 F.3d 959 (9th Cir. 2003)). Thus, “the government’s interest in apprehending . . .
17   felons . . . ‘strongly’ favor[s] the use of force.” Id. (citing Miller, 340 F.3d at 964). In the second
18   scenario, although a suspect’s threat to safety is itself a distinct factor under Graham, the court
19   will nonetheless “use[] the severity of the crime at issue as a proxy for the danger a suspect poses
20   at the time force is applied.” Id. Neither scenario favors summary judgment here.
21                   Under the first Miller approach, although Wells mistook Friday for Hamilton, and
22   thus believed him to be a felony domestic violence suspect, defendants themselves concede
23
            6
24            Defendants provide no definition of the term “wobbler” with reference to section 25400.
     In In re D.D., 234 Cal. App. 4th 824, 828–29 (2015), a family law matter, the appellate court
25   provided the following explanation as part of its dissection of section 25400’s statutory scheme:
     “[A] violation of section 25400 is a felony offense under subdivision (c)(4), a misdemeanor
26   offense under subdivision (c)(7), and an alternate felony/misdemeanor, commonly known as a
27   ‘wobbler’ offense under subdivision (c)(6).” See also People v. Statum, 28 Cal. 4th 682, 685
     (2002) (wobbler offenses are deemed felonies unless charged as misdemeanors or reduced to
28   misdemeanors in the court’s sentencing discretion).
                                                        16
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 17 of 42

 1   “domestic violence offenses . . . are not considered particularly severe,” MSJ at 7 (citing Smith,
 2   394 F.3d at 702), whether rightly or wrongly. Domestic violence aside, the offenses defendants
 3   say Friday committed during the encounter, misdemeanor impeding of an officer in violation of
 4   Penal Code section 148 and a “wobbler” concealing a firearm in violation of Penal Code section
 5   25400, also are not the most serious of crimes as defendants concede as well. Id. at 7–8. At best,
 6   even if he had been right about his target’s identity, Wells encountered a suspect with an
 7   outstanding warrant for an offense that was not “particularly severe,” who in the course of
 8   responding to Wells’s approach committed a misdemeanor and a possible felony. Such dubious
 9   circumstances do not “‘strongly’ favor[] the use of force” envisioned by Miller such that
10   summary judgment should be granted in defendant’s favor. S.R. Nehad, 929 F.3d at 1136 (citing
11   Miller, 340 F.3d at 964). Rather, whether these offenses justified the need for lethal force is a
12   question for the finder of fact.
13                  Applying the second “proxy-for-danger approach” renders the same conclusion.
14   Id. Under this scenario, conduct committed prior to a suspect’s encounter with police has little
15   bearing on evaluating danger if the suspect’s conduct at the scene is unrelated to the underlying
16   felony. See id. (citing Lowry v. City of San Diego, 858 F.3d 1248, 1257 (9th Cir. 2017) (where
17   officer reasonably concluded a burglary might be in progress, severity-of-crime factor weighed in
18   favor of use of force because burglary is “dangerous” and “can end in confrontation leading to
19   violence”), cert. denied sub nom. Lowry v. City of San Diego, Cal., 138 S. Ct. 1283 (2018);
20   Smith, 394 F.3d at 702–03 (where suspect had physically assaulted his wife but was standing
21   alone on his porch when officers arrived, “nature of the crime at issue provid[ed] little, if any,
22   basis” for use of force); Conatser v. City of N. Las Vegas, No. 2:06-CV-01236-PMP-LRL, 2009
23   WL 10679150, at *6 (D. Nev. Nov. 9, 2009) (finding severity of crime “very low” where no
24   crime was in progress when police arrived, even though suspect might have threatened his mother
25   before police arrived). Here, viewing Friday’s conduct on August 16, 2016 after Wells
26   approached, he ignored Officer Wells’s advances, exited the store and walked briskly away and
27   allegedly concealed a firearm in his waistband. Friday’s actions at the scene cannot be said to
28
                                                        17
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 18 of 42

 1   justify lethal force as a matter of law, particularly given the material disputes regarding Friday’s
 2   possession of a weapon at the time.
 3                   No matter the mode of analysis, material questions of disputed fact regarding the
 4   severity of Friday’s alleged criminal activity require resolution by a factfinder. This Graham
 5   factor weighs against summary judgment.
 6
                                                   Threat to Safety
 7
                    “The most important Graham factor is whether the suspect posed an immediate
 8
     threat to anyone’s safety.” S.R. Nehad, 929 F.3d at 1132 (citing Mattos, 661 F.3d at 441). “The
 9
     use of deadly force is only reasonable if a suspect ‘poses a significant threat of death or serious
10
     physical injury to the officer or others.’” Id. at 1132–33 (emphasis in original) (quoting Gonzalez
11
     v. City of Anaheim, 747 F.3d 789, 793 (9th Cir. 2014)). Here too factual questions regarding the
12
     significance of the threat Friday posed preclude entry of summary judgment.
13
                    Defendants contend the following facts unequivocally show that Friday posed an
14
     imminent threat to Wells’s safety: Wells was aware of Hamilton’s history of domestic violence
15
     and possession of a firearm; Friday resembled Hamilton’s physical characteristics; Friday acted
16
     suspiciously and ultimately fled when Wells approached him in the market; Friday’s left hand
17
     was positioned at or near his waistband throughout the pursuit; Wells warned Friday he would
18
     shoot, but Friday failed to comply with Wells’s orders to stop; Friday was cornered by a locked
19
     gate in the parking lot, increasing his motivation to respond with force; Wells heard the sound of
20
     metal hitting the pavement when Friday turned toward Wells; Wells was pointing his gun at
21
     Friday when Friday turned; and Friday leaned toward the ground to retrieve an item he dropped
22
     immediately prior to Wells’s discharging his firearm. MSJ at 8–9. Additionally, defendants
23
     argue it is relevant that a discarded firearm, bearing Friday’s DNA, was found on the other side of
24
     the gate during the post-shooting investigation. Id. at 9. Arguing that Friday apparently
25
     discarded the weapon at some point during the pursuit, defendants contend Wells was unaware of
26
     that fact and believed Friday possessed a firearm for the duration of the incident. Id.
27

28
                                                       18
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 19 of 42

 1                  The Estate plaintiffs contend that deadly force is not per se reasonable simply
 2   because a weapon is perceived to be present, otherwise the presence of a firearm would always
 3   justify use of deadly force. Estate Opp’n at 7 (citing Glenn v. Washington Cty., 673 F.3d 864,
 4   871 (9th Cir. 2011); Blanford, 406 F.3d at 1115. The Estate plaintiffs evaluate the threat in light
 5   of the two volleys of shots fired by Wells. Id. at 8. They argue the first volley was unreasonable
 6   because Friday was not actually in possession of a weapon, and even where a weapon is
 7   suspected, there must have been a “furtive movement, harrowing gesture, or serious verbal threat”
 8   to justify use of deadly force. Id. (citing George v. Morris, 736 F.3d 829, 838 (9th Cir. 2013)).
 9   Moreover, the second volley was equally unreasonable because, after the first volley, Friday had
10   fallen to the ground, was lying on his side with his empty hand out, no longer posing an apparent
11   threat. Id. The Estate plaintiffs also note that Friday did indeed stop when impeded by the locked
12   gate in the parking lot; thus a jury could reasonably conclude that Friday heeded Wells’s
13   commands to stop when he reached the gate. Id. at 8–9. Finally, plaintiffs argue that because
14   Wells is the sole surviving witness, assessment of Wells’s credibility is a function best left for the
15   jury. Id. at 6 (citing Deorle v. Rutherford, 272 F. 3d 1272, 1281 (9th Cir. 2001); Fed. R. Civ. P.
16   56 advisory committee note to 1963 amendment).
17                  The disputed facts, when viewed in the Estate plaintiff’s favor as required,
18   undermine the reasonableness of Wells’s belief that Friday posed a significant threat. Wells
19   acknowledges that because “there[] [are] many black males with dreadlocks,” there was “an equal
20   chance [] that [Friday] [was] not Kyle Hamilton.” Estate’s DF 10; Gray Decl., Ex. 20, ECF No.
21   71-23, at 17. A jury could find that based on this “equal chance” of mistaken identity, it was
22   unreasonable for Wells to presuppose certain characteristics about Friday, mainly that he was
23   known to possess a firearm and subject to a felony warrant. Estate’s DF 31. Second, the
24   sequence of events in the parking lot behind the market informs the assessment of the
25   reasonableness of the threat. The Estate plaintiffs contend Wells threatened to shoot Friday in the
26   back after Friday was cornered by the locked gate; thus it was unreasonable for Wells to threaten
27   Friday with deadly force when Friday had nowhere to go and constructively had heeded Wells’s
28
                                                        19
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 20 of 42

 1   commands. Estate’s DF 38; Gray Decl., ECF No. Ex. 23 (Faulks Interview), ECF No. 71-26, at
 2   14–15.
 3                  Additionally, there is a dispute as to when Wells issued his final warning in
 4   relation to when Friday ceased running. See Estate’s DF 41; Gray Decl., Ex. 19 (Wells Depo.),
 5   ECF No. 71-22, at 74:8–22; Ex. 24 (Chapman Interview), ECF No. 71-27, at 17. A jury could
 6   reasonably find that during the rapid sequence of events, Friday stopped fleeing yet Wells either
 7   continued to threaten the use of deadly force or actually did administer deadly force without
 8   further warning; thus Wells’s perception of danger compelling such a warning or use of force
 9   could be deemed unreasonable. Cf. Blanford, 406 F.3d at 1116 (finding deputies had cause to
10   believe suspect posed a serious danger because he, among other things, failed to heed warnings or
11   commands).
12                  Moreover, importantly, the factual record raises questions regarding the
13   reasonableness of Wells’s belief that Friday was reaching down to retrieve a gun and Wells’s
14   actions based on that belief. See, e.g., Estate’s DF 42 (disputing sequence of events); UF 43
15   (undisputed that Wells never actually saw Friday in possession of weapon); DF 44 (disputed
16   whether Wells heard sound of metal or sound of cellphone hitting the ground immediately before
17   firing his weapon); Defs.’ DF 20 (dispute regarding warning Wells gave immediately prior to
18   firing his weapon), 41 (citing Chapman’s statement that he did not visually see gun prior to
19   shooting but did witness Friday’s hands at his waistband while running).
20                  All of the disputed facts relevant to whether Friday posed a threat to anyone’s
21   safety cannot be resolved on summary judgment in defendants’ favor. They are for the factfinder
22   to resolve.
23                                                 Other Factors
24                  Because “the Graham factors are not exclusive,” Vos, 892 F.3d at 1033–34, the
25   court may consider other factors within the totality of the circumstances, Velazquez, 793 F.3d at
26   1024, including “[w]hat other tactics if any were available to effect the arrest,” Bryan v.
27   MacPherson, 630 F.3d 805, 831 (9th Cir. 2010). Where “clear, reasonable, and less intrusive
28
                                                       20
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 21 of 42

 1   alternatives,” exist, the more uncertain the question of reasonableness becomes. Bryan, 630 F.3d
 2   at 831.
 3                  Here, as the Estate plaintiffs highlight, Wells did not send out a radio dispatch
 4   upon his initial observation of Friday or request backup during his pursuit of Friday. Estate
 5   Opp’n at 1; Defs.’ UF 12. Nor did Wells activate his body-worn camera during the pursuit as
 6   required by SPD policy. Estate Opp’n at 1; Defs.’ UF 13. Although some of these precautions
 7   may or may not have been required by department policy, they, nonetheless, provide examples of
 8   measures available to an officer to mitigate or account for a threat before resorting to deadly
 9   force. See, e.g., Wallisa v. City of Hesparia, 369 F. Supp. 3d 990, 1009 (C.D. Cal. 2019) (noting
10   officer “was, or should have been, aware that the arrival of [additional] officers would change the
11   tactical calculus confronting him, likely opening up additional ways to resolve the situation
12   without the need for an intermediate level of force.” (quoting Bryan, 630 F.3d at 831)).
13                  Furthermore, the court may also consider “whether the officer[] gave appropriate
14   warnings before employing the force.” Wallisa, 369 F. Supp. 3d at 1008. As noted above, a
15   material dispute exists as to the scope, and thus appropriateness, of the warnings given by Wells
16   immediately prior to his discharging his service weapon. See Estate’s DF 37 (dispute regarding
17   whether Wells stated “I know you have a gun. Stop now or I’ll shoot you in the back,” Wells
18   Depo. at 72:8–13, or simply stated “I’m going to shoot you in your back,” Faulks Interview at 6–
19   7, 17–18, 24). When an officer deploys deadly force following a disputed warning, the
20   reasonableness of that officer’s actions are called into question. See A. K. H by & through
21   Landeros v. City of Tustin, 837 F.3d 1005, 1009, 1012–13 (9th Cir. 2016) (use of excessive force
22   violated decedent’s Fourth Amendment right when, among other things, officer warned decedent,
23   “Get your hand out of your pocket[,]” and although decedent complied with officer’s command,
24   and officer did not see anything in decedent's hand, he shot and killed decedent).
25                  Finally, as the Estate plaintiffs contend, Wells is not the “sole surviving witness”
26   to the shooting, Estate Opp’n at 6, given Michael Chapman’s presence at the scene, Defs.’ UF 26.
27   Wells is the key witness, however, and there is merit to the Estate plaintiffs’ contention that
28   Wells’s credibility must be considered and determined by the trier of fact. See Newmaker v. City
                                                       21
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 22 of 42

 1   of Fortuna, 842 F.3d 1108, 1116 (9th Cir. 2016) (“Summary judgment is not appropriate in
 2   § 1983 deadly force cases that turn on the officer’s credibility that is genuinely in doubt.”).
 3                                          Summary
 4                  In sum, questions remain as to the severity of the crime, the threat Friday posed to
 5   Wells and the community, the possibility of alternative measures to avoid use of deadly force and
 6   the adequacy of Wells’s warning issued prior to the shooting. It is the sole province of a jury to
 7   resolve these questions, not that of the court. For these reasons, defendants’ motion is DENIED
 8   as to the Estate plaintiffs’ Fourth Amendment claim for excessive force.
 9                          Denial of Medical Care (Fourth Amendment) Claim by Friday’s Estate
10                  Defendants contend the Estate plaintiffs have conceded this claim given their

11   failure to provide any argument or evidence in opposition to defendants’ motion. Reply at 2. The

12   Estate’s counsel conceded as much when questioned at hearing. Given the Estate plaintiffs’

13   abandonment of this claim, defendants’ motion is GRANTED as to Estate’s sixth cause of action

14   for denial of medical care.

15                          Deprivation of Right to Familial Relationship (Fourteenth Amendment)
                            Claim by L.F., K.F., M.C.F. and K.S.F.
16

17                  Defendants contend the substantive due process claims of L.F., K.F., M.C.F. and

18   K.S.F. (collectively “minor plaintiffs”) for deprivation of their Fourteenth Amendment right to

19   familial association fail because there is no evidence to support a finding that Wells’s conduct

20   “shocks the conscience.” Reply at 6–7. Minor plaintiffs contend the court should apply the lower

21   “deliberate indifference” standard, rather than the heightened “purpose to harm” standard,

22   because when considering the totality of events, rather than only the moments immediately

23   preceding the shooting, Wells had ample time to consider the consequences of his actions. L.F.

24   Opp’n at 7–8; Estate Opp’n at 10. Even if the court applies the purpose to harm standard, a jury

25   could find Wells’s conduct shocks the conscience because his acts of threatening to shoot Friday

26   in the back and firing a second volley of shots after Friday was incapacitated provides sufficient

27   evidence of an illegitimate purpose to harm. See L.F. Opp’n at 8; Estate Opp’n at 10–11.

28   Plaintiffs are correct, as explained below.
                                                        22
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 23 of 42

 1                  A parent has a “fundamental liberty interest” in “the companionship and society of
 2   his or her child” and “[t]he state’s interference with that liberty interest without due process of
 3   law is remediable under [§] 1983.” Kelson v. City of Springfield, 767 F.2d 651, 655 (9th Cir.
 4   1985). “[T]his constitutional interest in familial companionship and society logically extends to
 5   protect children from unwarranted state interference with their relationships with their parents.”
 6   Lee v. City of Los Angeles, 250 F.3d 668, 685 (9th Cir. 2001) (quoting Smith v. City of Fontana,
 7   818 F.2d 1411, 1418 (9th Cir. 1987), overruled on other grounds by Hodgers–Durgin v. de la
 8   Vina, 199 F.3d 1037 (9th Cir. 1999)). Thus, in the Ninth Circuit, “[t]his substantive due process
 9   claim may be asserted by both the parents and children of a person killed by law enforcement
10   officers.” Moreland v. Las Vegas Metro. Police Dep’t, 159 F.3d 365, 371 (9th Cir. 1998).
11                  To establish a constitutional substantive due process violation as alleged here,
12   plaintiffs must show an officer’s conduct “shocks the conscience.” Porter, 546 F.3d at 1137
13   (citing County of Sacramento v. Lewis, 523 U.S. 833, 846 (1998)). In determining whether
14   excessive force shocks the conscience, the first inquiry is “whether the circumstances are such
15   that actual deliberation [by the officer] is practical.” Id. (citing Moreland, 159 F.3d at 372)
16   (internal quotation marks omitted)). “Where actual deliberation is practical, then an officer’s
17   ‘deliberate indifference’ may suffice to shock the conscience.” Wilkinson v. Torres, 610 F.3d
18   546, 554 (9th Cir. 2010). “On the other hand, where a law enforcement officer makes a snap
19   judgment because of an escalating situation, his conduct may only be found to shock the
20   conscience if he acts with a purpose to harm unrelated to legitimate law enforcement objectives.”
21   Id. Under the purpose to harm standard, the court looks at the totality of the circumstances to
22   assess whether a jury could reasonably infer an officer was acting for purposes other than
23   legitimate law enforcement. Porter, 546 F.3d at 1141.
24                  Here, even under the heightened purpose to harm standard a jury could still
25   reasonably find the totality of the circumstances reveal Wells harbored a purpose to harm distinct
26   from his legitimate law enforcement objectives. A jury could reasonably infer Wells acted with
27   ill intent based on his admitted uncertainty with respect to his identification of Friday as
28   Hamilton, the abruptness of his threat to shoot Friday in the back as Friday was running away,
                                                        23
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 24 of 42

 1   Wells’s belief Friday had a gun even though Wells never saw the gun, and Wells’s continued
 2   shooting of Friday as he lay motionless on the ground. A reasonable jury could find Wells’s
 3   conduct shocks the conscience.
 4                  Defendants’ motion is DENIED with respect to the minor plaintiffs’ substantive
 5   due process claims against Officer Wells for deprivation of familial association.
 6                          Deprivation of Right to Familial Relationship (First Amendment) Claim by
                            L.F. and K.F.
 7

 8                  Minor plaintiffs L.F. and K.F. similarly bring a cause of action for deprivation of

 9   familial rights under the First Amendment.7 L.F. Am. Compl. ¶¶ 61–66.

10                  Like the Fourteenth Amendment, “[t]he First Amendment also protects family

11   relationships[] that presuppose deep attachments and commitments to the necessarily few other

12   individuals with whom one shares not only a special community of thoughts, experiences, and

13   beliefs but also distinctively personal aspects of one’s life.” Keates v. Koile, 883 F.3d 1228, 1236

14   (9th Cir. 2018) (internal quotation marks and citation omitted). Claims for deprivation of familial

15   rights under the First Amendment receive similar analytical treatment as claims under the

16   Fourteenth Amendment. See, e.g., Estate of Osuna v. Cty. of Stanislaus, No. 1:18-CV-01240-

17   DAD-SAB, 2019 WL 2598694, at *9 (E.D. Cal. June 25, 2019) (denying motion to dismiss First

18   Amendment claim for violation of familial association “[h]aving already found [plaintiffs] . . .

19   sufficiently alleged violation of their familial association rights under the Fourteenth

20   Amendment”).

21                  Having denied defendants’ motion as to minor plaintiffs’ Fourteenth Amendment

22   claims for deprivation of familial association, the court also DENIES the motion with respect to

23   L.F. and K.F.’s First Amendment claim, for the same reasons.

24

25

26
            7
27             M.C.F. and K.S.F. do not bring a cause of action for deprivation of familial rights under
     the First Amendment; they only allege violation of the Fourteenth Amendment. See generally
28   Estate Compl.
                                                       24
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 25 of 42

 1                          Qualified Immunity
 2                  Defendants contend that even if Wells’s conduct did offend the constitution, he is
 3   entitled to qualified immunity because plaintiffs have not demonstrated that any constitutional
 4   rights Wells allegedly violated were clearly established as of the date of Friday’s death, August
 5   16, 2016. MSJ at 12–15; Reply 8–9.
 6                  As this court previously has reviewed, “[q]ualified immunity is a judge-made
 7   doctrine designed to ‘balance[ ] two important interests—the need to hold public officials
 8   accountable when they exercise power irresponsibly and the need to shield officials from
 9   harassment, distraction, and liability when they perform their duties reasonably.’” Haley v. City
10   of Boston, 657 F.3d 39, 47 (1st Cir. 2011) (quoting Pearson v. Callahan, 555 U.S. 223, 231
11   (2009)). The doctrine is intended to “give[] government officials breathing room to make
12   reasonable but mistaken judgments about open legal questions.” Ashcroft v. al-Kidd, 563 U.S.
13   731, 743 (2011).
14                  The two-pronged test currently used for assessing whether qualified immunity
15   applies was first articulated in Saucier v. Katz, 533 U.S. 194 (2001). Pearson, 555 U.S. at 232
16   (citing Saucier, 533 U.S. at 201). Under that test, the court first “decide[d] whether the facts that
17   a plaintiff has alleged or shown make out a violation of a constitutional right.” Id. (citing
18   Saucier, 533 U.S. at 201 and Fed. R. Civ. P. 12, 50, 56). Then, “if the plaintiff [] satisfied this
19   first step, the court [] decide[d] whether the right at issue was ‘clearly established’ at the time of
20   defendant’s alleged misconduct.” Id. (citing Saucier, 533 U.S. at 201).
21                  “[U]nder either prong, courts may not resolve genuine disputes of fact in favor of
22   the party seeking summary judgment.” Tolan, 572 U.S. at 656 (citations omitted) (per curiam).
23   “This is not a rule specific to qualified immunity; it is simply an application of the more general
24   rule that a ‘judge’s function’ at summary judgment is not ‘to weigh the evidence and determine
25   the truth of the matter but to determine whether there is a genuine issue for trial.’” Id. (quoting
26   Anderson, 477 U.S. at 249); see also Moreno v. Baca, 431 F.3d 633, 638 (9th Cir. 2005) (“‘[T]he
27   ordinary framework for deciding motions for summary judgment’ applies to motions for
28   summary judgment based on official immunity.”) (citation omitted) (alteration in original). In
                                                        25
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 26 of 42

 1   particular, in determining the established law, the court must take care not to define either the
 2   right at issue, or the defendant’s conduct for that matter, in a manner that impermissibly resolves
 3   factual disputes. Tolan, 572 U.S. at 657 (“[C]ourts must take care not to define a case’s ‘context’
 4   in a manner that imports genuinely disputed factual propositions.”) (citing Brosseau v. Haugen,
 5   543 U.S. 194, 195 (2004)).
 6                  Since Pearson, courts are “permitted to exercise their sound discretion in deciding
 7   which of the two prongs of the qualified immunity analysis should be addressed first in light of
 8   the circumstances in the particular case at hand.” 555 U.S. at 236. Here, the court has exercised
 9   its discretion and analyzed the first merits prong above as to the excessive force and substantive
10   due process claims against Wells, finding plaintiffs have satisfied their burden on the first prong
11   of the qualified immunity analysis.
12                  Turning to the second prong, the court notes that clearly established law must be
13   defined with a “high ‘degree of specificity.’” District of Columbia v. Wesby, 138 S. Ct. 577, 590
14   (2018) (quoting Mullenix v. Luna, 136 S. Ct. 305, 309 (2015) (per curiam)); City of Escondido,
15   Cal. v. Emmons, 139 S. Ct. 500, 503 (2019). This standard is “demanding.” Wesby, 138 S. Ct. at
16   589. The “legal principle [at issue] must have a sufficiently clear foundation in then-existing
17   precedent.” Id. It “must be ‘settled law,’ . . . , which means it is dictated by ‘controlling
18   authority’ or ‘a robust consensus of cases of persuasive authority,’” rather than merely “suggested
19   by then-existing precedent.” Id. at 589−90 (citations, some internal quotation marks omitted).
20                  “[A] court must ask whether it would have been clear to a reasonable officer that
21   the alleged conduct ‘was unlawful in the situation he confronted.’” Ziglar, 137 S. Ct. at 1867
22   (quoting Saucier, 533 U.S. at 202). While “a case directly on point” is not required “for a right to
23   be clearly established, existing precedent must have placed the statutory or constitutional question
24   beyond debate,” Kisela v. Hughes, 138 S. Ct. 1148, 1152 (2018) (per curiam) (quoting White v.
25   Pauly, 137 S. Ct. 548, 551 (2017)), and must “‘squarely govern[]’ the specific facts at issue,” id.
26   at 1153 (citing Mullenix, 136 S. Ct. at 309). See also Pike v. Hester, 891 F.3d 1131, 1141 (9th
27   Cir. 2018) (“An exact factual match is not required . . . .”). “The rule’s contours must be so well
28   defined that it is ‘clear to a reasonable officer that his conduct was unlawful in the situation he
                                                        26
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 27 of 42

 1   confronted.’” Wesby, 138 S. Ct. at 590 (quoting Saucier, 533 U.S. at 202). Thus, “[t]he
 2   dispositive question is ‘whether the violative nature of particular conduct is clearly established.’”
 3   Ziglar v. Abbasi, 137 S. Ct. 1843, 1866 (2017) (quoting Mullenix, 136 S. Ct. at 308) (emphasis,
 4   alteration in original).
 5                   Where the existing cases are “too factually dissimilar to clearly establish a
 6   constitutional violation” by an officer’s actions, the officer is entitled to qualified immunity.
 7   Nicholson v. City of Los Angeles, 935 F.3d 685, 695 (9th Cir. 2019). However, “[p]recedent
 8   involving similar facts can help move a case beyond the otherwise ‘hazy border between
 9   excessive and acceptable force’ and thereby provide an officer notice that a specific use of force
10   is unlawful.” Kisela, 138 S. Ct. at 1153 (quoting Mullenix, 136 S. Ct. at 312). Although “general
11   statements of the law are not inherently incapable of giving fair and clear warning to officers,”
12   [cite], in some circumstances “a general constitutional rule already identified in the decisional law
13   may apply with obvious clarity to the specific conduct in question, even though ‘the very action
14   in question has [not] previously been held unlawful.’” Bonivert v. City of Clarkston, 883 F.3d
15   865, 872 (9th Cir. 2018) (quoting United States v. Lanier, 520 U.S. 259, 271 (1997)).
16                   Because resolving whether the asserted federal right was clearly established
17   presents a pure question of law, the court draws on its “full knowledge” of relevant precedent
18   rather than restricting its review to cases identified by plaintiff. See Elder v. Holloway, 510 U.S.
19   510, 514−16 (1994) (citing Davis, 468 U.S. at 192 n.9). Ultimately, “the prior precedent must be
20   ‘controlling’—from the Ninth Circuit or Supreme Court—or otherwise be embraced by a
21   ‘consensus’ of courts outside the relevant jurisdiction.” Sharp v. Cty. Of Orange, 871 F.3d 901,
22   911 (9th Cir. 2017) (citing Wilson, 526 U.S. at 617); see also Carroll v. Carman, 574 U.S. 13, 17
23   (2014) (assuming without deciding that controlling circuit precedent could constitute clearly
24   established federal law).
25

26

27

28
                                                        27
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 28 of 42

 1                                  Clearly Established Fourth Amendment Law Applicable to Estate’s
                                    Excessive Force Claim
 2

 3                  In this case, the general Fourth Amendment standards discussed above provide a
 4   “starting point,” but “[t]he dispositive question is ‘whether the violative nature of [Wells’s]
 5   particular conduct [was] clearly established” on August 16, 2016. Isayeva v. Sacramento
 6   Sheriff’s Department, 872 F.3d 938, 947 (9th Cir. 2017) (quoting Mullenix, 136 S. Ct. at 308)
 7   (emphasis in original). The Supreme Court has cautioned that “[s]pecificity is especially
 8   important in the Fourth Amendment context, where . . . it is sometimes difficult for an officer to
 9   determine how the relevant legal doctrine . . . will apply to the factual situation the officer
10   confronts.” Kisela, 138 S. Ct. at 1152 (quoting Mullenix, 136 S. Ct. at 308). Thus, in excessive
11   force claims, “police officers are entitled to qualified immunity unless existing precedent
12   ‘squarely governs’ the specific facts at issue.” Id. at 1153 (quoting Mullenix, 136 S. Ct. at 309).
13   Nonetheless, as noted generally above, “officials may ‘still be on notice that their conduct
14   violates established law even in novel factual circumstances,’” and courts should remain
15   “particularly mindful of this principle in the Fourth Amendment context” to ensure the fact-
16   intensive inquiry required by the Fourth Amendment does not shield officers from liability
17   without “further[ing] the purpose of qualified immunity . . . .” See Bonivert, 883 F.3d at 872–73
18   (quoting Mattos, 661 F.3d at 442; Pearson, 555 U.S. at 23).
19                  Defendants concede that law enforcement officials may not resort to use of lethal
20   force against an unarmed fleeing felon, but contend “that using deadly force against an armed
21   suspect who reaches to retrieve a weapon is constitutionally sound conduct.” MSJ at 14 (citing
22   Garner, 417 U.S. at 11; Cruz v. City of Anaheim, 785 F.3d 1076, 1079 (9th Cir. 2014)).
23   Defendants define the precise question here as whether “every reasonable officer would have
24   understood that shooting at a fleeing suspect believed to be armed with a firearm, who drops
25   something metal on the ground and bends to retrieve it while an officer has him at gunpoint and
26   after ignoring commands to stop or be shot, offends the Constitution.” MSJ at 14-15 (emphasis in
27   original). Based on this definition, defendants argue the precedent and principles derived
28
                                                        28
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 29 of 42

 1   therefrom leave the constitutionality of Wells’s behavior “murky, at best.” Id. Defendants
 2   further assert “[t]here appear to be no cases ‘squarely governing’ the situation Officer Wells was
 3   faced with[,]” therefore “it cannot be said that every reasonable Officer in Wells’ position was on
 4   notice his August 16, 2016 conduct offended constitutional rights.” MSJ at 15 (citing Kisela, 138
 5   S. Ct. at 1153).
 6                  Plaintiffs argue defendants’ argument fails because it is based on a disputed
 7   version of the facts. L.F. Opp’n at 9. Plaintiffs also underscore the two volleys of shots fired by
 8   Wells. As to the first volley, plaintiffs maintain that as of August 16, 2016, the law was clearly
 9   established that use of deadly force, even against an armed person or a person reasonably
10   suspected of being armed, was unreasonable under the Fourth Amendment absent a “furtive
11   movement, harrowing gesture, or serious verbal threat [that] might create an immediate threat.”
12   L.F. Opp’n at 10 (quoting George, 736 F.3d at 838); Estate Opp’n at 12–13. As to the second
13   volley, they argue as of August 16, 2016, “it had been clearly established that use of deadly force
14   against a person on the ground and who no longer posed an immediate threat was unreasonable
15   under the Fourth Amendment.” L.F. Opp’n at 10 (citing, e.g., Drummond v. City of Anaheim, 343
16   F.3d 1052, 1057–58 (9th Cir. 2003); Estate Opp’n at 12–13.
17                  In reply, defendants contend Friday made a furtive movement or threatening
18   gesture by reaching to retrieve his dropped cellphone, which Wells believed to be a gun; thus,
19   they say, it is undisputed, as supported by surveillance video, that Friday’s conduct precludes a
20   finding that Wells’s conduct violated the clearly established law at the time. Reply at 8. This
21   argument, however, merely underscores the parties’ diametrically opposed interpretations of the
22   evidence, with one interpretation immunizing Wells’s conduct in the face of the established law
23   and the other not. See, e.g., L.F. Opp’n at 6 (arguing Wells’s belief Friday was armed and posed
24   significant threat not constitute an “undisputed” fact); Defs.’ DF 41 (objecting to plaintiffs’
25   assertion Friday was unarmed based on Chapman’s statement he did not visually see the gun prior
26   to the shooting but did view his hands in his waistband). Here as well, where it is disputed
27   whether Friday made a furtive or threatening movement, that dispute is for the jury to resolve.
28   See, e.g., Nichols v. City of San Jose, No. 14-CV-03383-BLF, 2017 WL 1398410, at *5 (N.D.
                                                       29
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 30 of 42

 1   Cal. Apr. 19, 2017) (“Viewing the evidence in the light most favorable to Plaintiff, a reasonable
 2   jury could find that [plaintiff] was not making furtive movements, but was instead reacting to [the
 3   officer’s] request to see her ID.”); Mock v. City of Santa Ana, No. 8:14-CV-00778-CAS (FFMx),
 4   2016 WL 492741, at *4 (C.D. Cal. Feb. 8, 2016) (finding factual dispute where officer testified
 5   he perceived fleeing suspect make “furtive” movement and move his hand toward his waistband,
 6   despite plaintiffs’ contention suspect’s movement posed no objective threat); Pelayo v. City of
 7   Pomona, No. CV 17-7292 PSG (SKX), 2019 WL 994968, at *2 n.4 (C.D. Cal. Jan. 2, 2019)
 8   (noting “[o]n summary judgment, the Court must view the facts in the light most favorable to
 9   Plaintiffs, and therefore it cannot take into account Defendants’ contention that [plaintiff’s]
10   exhibited furtive movements.”).
11                   “[T]ak[ing] care not to define [this] case’s ‘context’ in a manner that imports
12   genuinely disputed factual propositions” and without “resolv[ing] genuine disputes of fact in
13   favor of the party seeking summary judgment,” Tolan, 572 U.S. at 656-57 (citations omitted), the
14   court may grant summary judgment “only if Defendants are entitled to qualified immunity on the
15   facts as alleged by the non-moving party,” Blankenhorn, 485 F.3d at 477 (citing Barlow v.
16   Ground, 943 F.2d 1132, 1136 (9th Cir. 1991)). Given the factual narrative advanced by plaintiffs
17   with sufficient evidentiary support to withstand summary judgment on the merits, the court
18   cannot find as a matter of law that a reasonable officer in Wells’s position would not have
19   understood his conduct offended the constitution. Where resolution of a factual dispute is
20   required, as here, to properly define the factual scenario to reference in determining whether
21   Wells was on notice of Friday’s clearly established rights as of August 2016, that resolution is
22   best left to the factfinder in the first instance.
23                   As a colleague explained in Kaur v. City of Lodi:
24                   [A] jury could conclude that the Officer Defendants shot to death a
                     man who at most committed a misdemeanor, was not fleeing, had not
25                   armed himself with a weapon, was not threatening the Officer
                     Defendants or anyone else, and asked them not to shoot him. As the
26                   Ninth Circuit has observed, “few things in our case law are as clearly
                     established as the principle that an officer may not ‘seize an unarmed,
27                   nondangerous suspect by shooting him dead’ in the absence of
                     ‘probable cause to believe that the [fleeing] suspect poses a threat of
28                   serious physical harm, either to the officer or to others.’” Torres v.
                                                         30
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 31 of 42

 1                  City of Madera, 648 F.3d 1119, 1128 (9th Cir. 2011) (quoting
                    Garner, 471 U.S. at 11, 105 S. Ct. 1694).
 2

 3   263 F. Supp. 3d 947, 970 (E.D. Cal. 2017). Here, a reasonable jury could find, given the totality

 4   of the circumstances, that Friday’s actions were non-threatening in nature. If the jury so finds, the

 5   court would proceed to the legal determination that Wells applied deadly force contrary to clearly

 6   established law at the time. See Garner, 471 U.S. at 11 (“A police officer may not seize an

 7   unarmed, nondangerous suspect by shooting him dead.”); A.K.H. by & through Landeros v. City

 8   of Tustin, 837 F.3d 1005, 1011 (9th Cir. 2016) (“Deadly force is permissible only ‘if the suspect

 9   threatens the officer with a weapon or there is probable cause to believe that he has committed a

10   crime involving the infliction or threatened infliction of serious physical harm.’”) (quoting

11   Garner, 471 U.S. at 11); see also Foster v. City of Indio, 908 F.3d 1204 (9th Cir. 2018) (finding it

12   was clearly established law applicable to Fourth Amendment excessive force claim that,

13   “‘[w]here the suspect poses no immediate threat to the officer and no threat to others, the harm

14   resulting from failing to apprehend him does not justify the use of deadly force to do so[,] . . . A

15   police officer may not seize an unarmed, nondangerous suspect by shooting him dead.’” (citation

16   omitted)).

17                  As this court explained in Brown v. Grinder, No. 2:13-CV-01007-KJM-KJN, 2019

18   WL 280296, at *21 (E.D. Cal. Jan. 22, 2019), qualified immunity is inappropriate where the court

19   must “construe[] the evidence in a light most favorable to defendants.” For this reason, and the

20   reasons articulated above, defendants are not entitled to qualified immunity with respect to the

21   underlying excessive force claim, at this stage of the proceedings.

22                                  Right to Familial Association (First and Fourteenth Amendment)

23                  As plaintiffs correctly note, defendants focus their qualified immunity argument

24   solely on Wells’s Fourth Amendment-related conduct, and do not address the First and

25   Fourteenth Amendment claims. L.F. Opp’n at 10–11; see generally MSJ; see also Reply

26   (providing no counter to plaintiffs’ assertion defendants have waived their qualified immunity

27   argument with respect to plaintiffs’ Fourteenth Amendment claims). At hearing, defendants’

28
                                                       31
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 32 of 42

 1   counsel drew a linkage between claims, arguing that if qualified immunity is granted on the
 2   excessive force claim, it automatically should be granted on the due process claims as well.
 3                  The court exercises its discretion, given the legal issues at stake, to consider
 4   whether qualified immunity is available in the face of plaintiffs’ familial association claims under
 5   the First and Fourteenth Amendments. See Easley v. City of Riverside, 890 F.3d 851, 855 (9th
 6   Cir.), rev’d on other grounds after reh’g en banc, 765 F. App’x 282 (9th Cir. 2019) (finding
 7   district court did not err by raising qualified immunity sua sponte and addressing on summary
 8   judgment); see also Sec. Am Answers, ECF Nos. 19, 20 (raising qualified immunity affirmative
 9   defense).
10                     As the appellate court in Foster v. City of Indio explained, “it has been clearly
11   established since 1998 ‘that a police officer violates the Fourteenth Amendment due process
12   clause if he kills a suspect when acting with the purpose to harm, unrelated to a legitimate law
13   enforcement objective.’” 908 F.3d at 1211 (quoting A.D. v. Cal. Highway Patrol, 712 F.3d 446,
14   450 (9th Cir. 2013). For the same reasons discussed above in evaluating the merits of plaintiffs’
15   claims, even if the more stringent purpose to harm standard were applied here, questions of fact
16   remain based on the admitted uncertainty of Wells’s identification of Friday as Hamilton, the
17   abruptness of Wells’s threat to shoot Friday in the back as Friday was moving away, Friday’s
18   alleged possession of a gun and Wells’s continued shooting of Friday after he had fallen
19   motionless to the ground. All of these questions require resolution by the factfinder, meaning
20   defendants are not entitled to qualified immunity on plaintiffs’ Fourteenth Amendment due
21   process claims.
22                  Given the similar requirements of the familial association claims under the First
23   and Fourteenth Amendments, Keates v. Koile, 883 F.3d at 1236, qualified immunity also cannot
24   be granted at this stage with respect to plaintiffs’ First Amendment due process claim.
25                            Supervisory Liability Claim Against Police Chief Eric Jones by L.F., K.F.,
                              M.C.F. and K.S.F.
26

27                  Defendants move for summary judgment on the minor plaintiffs’ claims that Chief

28   Jones should be held liable for the actions of his subordinate Wells. Defendants contend “[t]here
                                                         32
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 33 of 42

 1   is no evidence that [Chief Jones] personally committed any wrongdoing that is causally
 2   connected to the Incident[,]” MSJ at 18 (emphasis in original), because his “conduct consisted of
 3   at most reviewing Officer Wells’ conduct and failing to discipline him[,]” Reply at 9 (emphasis in
 4   original). Plaintiffs argue Chief Jones is subject to personal liability because his role as Chief
 5   “means that his individual liability ‘oftentimes overlaps’ with that of his office.” L.F. Opp’n at
 6   15; Estate Opp’n at 17. In other words, plaintiffs assert, “Jones can [] be held liable ‘if he
 7   knowingly turn[ed] a blind eye to the abuse.’” L.F. Opp’n at 15 (quoting OSU Student All. v.
 8   Ray, 699 F.3d 1053, 1071 (9th Cir. 2012)); Estate Opp’n at 17.
 9                  A police chief, as a superior officer, “can be held liable in his individual capacity if
10   he participated in the deprivation of [plaintiff’s] constitutional rights.” Watkins v. City of
11   Oakland, Cal., 145 F.3d 1087, 1093 (9th Cir. 1998) (citing Larez v. City of Los Angeles, 946 F.2d
12   630, 645 (9th Cir. 1991)). In an excessive force case, a police chief’s liability is premised on a
13   jury’s finding that the subordinate officer used excessive force. Id. If a jury finds excessive
14   force, then the police chief’s “liability hinges on whether he ‘set in motion a series of acts by
15   others, or knowingly refused to terminate a series of acts by others, which he knew or reasonably
16   should have known, would cause others to inflict the constitutional injury.’” Id. (quoting Larez,
17   946 F.2d at 646). “A supervisor can be liable in his individual capacity ‘for his own culpable
18   action or inaction in the training, supervision, or control of his subordinates; for his acquiescence
19   in the constitutional deprivation . . . ; or for conduct that showed a reckless or callous indifference
20   to the rights of others.” Id. (alteration in original) (quoting Larez, 946 F.2d at 646).
21                  Plaintiffs assert Chief Jones should be held personally liable for the same reasons
22   Monell liability must attach to City and SPD. L.F. Opp’n at 15; Estate Opp’n at 17. Plaintiffs’
23   Monell claims are discussed in greater detail below. For purposes of the analysis here, plaintiffs
24   in essence contend Chief Jones, along with the City and SPD, nurtured a culture of allowing
25   excessive force by their officers by failing to expeditiously resolve OIS investigations, failing to
26   exact punishment for numerous excessive force incidents by department officers, failing to
27   implement new or different training for officers and ratifying officers’ offending behavior
28   through his post-incident conduct. L.F. Opp’n at 11–15; Estate Opp’n 14–17.
                                                        33
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 34 of 42

 1                  Plaintiffs have presented sufficient evidence to support their position that Chief
 2   Jones, in his individual capacity, participated in a ratification process so as to raise a material
 3   question whether “he set in motion a series of acts by others, or knowingly refused to terminate a
 4   series of acts by others, which he knew or reasonably should have known, would cause others to
 5   inflict the constitutional injury.” Watkins, 145 F.3d at 1093. The record as reviewed above
 6   supports a conclusion that Chief Jones oversaw a department that routinely left OIS investigations
 7   regarding excessive force complaints unresolved for years, ignored a clear need for additional
 8   training, as evidenced by the alleged constitutional violations stemming from the incident here,
 9   and established a pattern of ratifying behavior of his subordinate officers that violated
10   constitutional principles. Viewing the facts in the light most favorable to plaintiffs, disputed
11   questions of fact preclude entry of summary judgment.
12                  Finally, defendants raise the issue of qualified immunity as to Chief Jones for the
13   first time in their reply brief. Reply at 9. Under these circumstances, despite counsel’s
14   suggestion at hearing that defendants adequately brief the issue, this affirmative defense is
15   deemed waived and the court need not address it here. See Liberal v. Estrada, 632 F.3d 1064,
16   1072 n.6 (9th Cir. 2011) (issues not raised in opening brief but raised for the first time in reply are
17   deemed waived); see also Summe v. Kenton Cty. Clerk’s Office, 604 F.3d 257, 269 (6th Cir.
18   2010) (declining to address qualified immunity on appeal because defendant failed to address at
19   summary judgment, and thus waived the defense). Even if not waived, the applicability of
20   qualified immunity to Chief Jones necessarily depends on resolving the factual questions related
21   to the underlying constitutionality of Officer Wells’s actions at the scene, and Chief Jones’s
22   connection thereto. See Reply at 1 (“To the extent any constitutional mistakes occurred, . . .
23   Chief Jones [is] entitled to qualified immunity for such.”).
24                  Defendants’ motion is DENIED with respect to minor plaintiffs’ claim seeking to
25   impose individual liability on Chief Jones.
26                          Monell Claims – Municipal Liability
27                  Plaintiffs also bring § 1983 claims against the City, SPD and Chief Jones in his
28   official capacity under Monell v. Dep’t of Soc. Servs. of N.Y., 436 U.S. 658 (1978), for allegedly
                                                        34
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 35 of 42

 1   unconstitutional policies and practices. Plaintiffs may support their Monell claim through three
 2   possible theories by showing: (1) official policies or established customs inflicted the alleged
 3   constitutional injury; (2) omissions or failures to act reflected a local government policy of
 4   deliberate indifference to the constitutional rights at issue; or (3) a City employee with final
 5   policy-making authority ratified a subordinate’s unconstitutional act. Clouthier v. Cty. of Contra
 6   Costa, 591 F.3d 1232, 1249−50 (9th Cir. 2010), overruled on other grounds by Castro v. Cty. of
 7   Los Angeles, 833 F.3d 1060 (9th Cir. 2016). Here, plaintiffs assert municipal liability under all
 8   three theories. See L.F. Opp’n at 11–15; Estate Opp’n at 14–17.
 9                                  Custom or Policy
10                  A custom or policy theory must be “founded upon practices of sufficient duration,
11   frequency and consistency that the conduct has become a traditional method of carrying out
12   policy.” Trevino v. Gates, 99 F.3d 911, 918 (9th Cir. 1996), holding modified on other grounds
13   by Navarro v. Block, 250 F.3d 729 (9th Cir. 2001). Here again, plaintiffs present evidence that
14   defendants’ review of OIS incidents has remained unresolved for several years and despite
15   numerous incidents of alleged excessive force, no SPD officer has ever been terminated for use of
16   unreasonable or excessive force. L.F. Opp’n at 11–12 (citing Merin Decl., ECF No. 69-3, Ex. 3
17   (OIS 2010-2014), Ex. 4 (article regarding SPD OIS), Ex. 5 (Pls.’ RFP, Set One), Ex. 6 (Defs.’
18   Resp. to RFP, Set One); see also Estate Opp’n at 14 (citing Gray Decl., ECF No. 71-3,
19   referencing same evidence). Plaintiffs also reference “[n]umerous lawsuits [that] have been filed,
20   settled, and remain pending against Defendants which relate to alleged improper uses of force” as
21   part of their effort to show defendants’ practice of allowing excessive force behavior to occur.
22   L.F. Opp’n at 12 (citing Merin Decl., Ex. 7 (listing excessive force lawsuits where settlement
23   reached); Estate Opp’n at 14 (same).
24                  Defendants argue there is no evidence the City or SPD has employed any
25   unconstitutional policies or that any longstanding custom or practice deviates from the
26   constitutional policies they say are in place. MSJ at 17. Defendants also maintain that mere
27   allegations from other cases are insufficient to support a municipal liability claim, and evidence
28   of settlements from other excessive force cases is inadmissible for the purpose plaintiffs offer
                                                        35
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 36 of 42

 1   them, under Federal Rule of Evidence 408. Reply at 10 (citing Collins v. City of N.Y., 923
 2   F.Supp.2d 462, 479, (E.D.N.Y. 2013); Green v. Baca, 226 F.R.D. 624, 640-641 (C.D. Cal.
 3   2005)).
 4                   In this regard, defendants are correct. Most notably, defendants cite to Velazquez
 5   v. City of Long Beach, in which the court explained:
 6                   [A] custom or practice can be inferred from . . . evidence of repeated
                     constitutional violations for which the errant municipal officers were
 7                   not discharged or reprimanded. Evidence of identical incident[s] to
                     that alleged by the plaintiff may establish that a municipality was put
 8                   on notice of its agents’ unconstitutional actions, while general
                     evidence of departmental treatment of complaints and of the use of
 9                   force can support[ ] the [plaintiff’s] theory that . . . disciplinary and
                     complaint processes . . . contributed to the police excesses
10                   complained of because the procedures made clear to [the] officer that
                     . . . [he] could get away with anything[.]
11

12   793 F.3d 1010, 1027 (9th Cir. 2015). Here, plaintiffs provide sufficient evidence to raise a
13   genuine question of disputed fact regarding whether Chief Jones and/or the SPD are employing a
14   custom or policy that permits its officers to act without regard for the consequences. As noted,
15   the undisputed evidence shows SPD’s review of OIS investigations regularly takes several years
16   to resolve, and up to five years in some cases, Estate’s UF 4, and no officer has ever been
17   terminated for use of unreasonable force under Chief Jones’s command, Estate’s UF 5. See
18   Rodriguez v. Cty. of Los Angeles, 891 F.3d 776, 803 (9th Cir. 2018) (“It is sufficient under our
19   case law to prove a ‘custom’ of encouraging excessive force to provide evidence that personnel
20   have been permitted to use force with impunity.”). The delays in resolving investigations
21   effectively deprive plaintiffs of the ability to point to factual details to support claims of prior
22   excessive force. Whether the defendants’ practice amounts to a custom or policy permitting
23   unconstitutional behavior is for the jury to decide, given plaintiffs’ evidence of “departmental
24   treatment of complaints.” Velasquez, 793 F.3d at 1027. Plaintiffs’ custom or policy Monell claim
25   survives summary judgment. Given this conclusion, the court need not reach plaintiffs’ argument
26   regarding defendants’ history of settling cases as suggesting a practice of “avoiding verdicts” and
27   the findings of excessive force or violative conduct on which such verdicts would be based. L.F.
28   Opp’n at 12; Estate Opp’n at 15.
                                                         36
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 37 of 42

 1                                   Inadequate Training
 2                   Plaintiffs also allege municipal liability under a failure to train theory. To succeed
 3   on such a theory, “the failure to train [must] amount[] to deliberate indifference to the rights of
 4   persons with whom the police come into contact.” See City of Canton v. Harris, 489 U.S. 378,
 5   388 (1989). Defendants contend plaintiffs have identified no specific omission in the City’s or
 6   SPD’s training program that would cause officers to violate citizen’s constitutional rights. Reply
 7   at 10 (citing Smith v. City of Stockton, No. 2:15-CV-00363-KJM-AC, 2018 WL 3831001, at *12
 8   (E.D. Cal. Aug. 13, 2018) (quoting Flores v. Cty. of Los Angeles, 758 F.3d 1154, 1158 (9th Cir.
 9   2014)).
10                   Plaintiffs, on the other hand, contend that a failure to train theory may be
11   maintained where “the need for more or different training [wa]s so obvious, and the inadequacy
12   so likely to result in the violation of constitutional rights, that the policy makers . . . can
13   reasonably be said to have been deliberately indifferent to the need.” L.F. Opp’n at 13 (quoting
14   Rodriguez, 891 F.3d at 802); Estate Opp’n at 15–16. Plaintiffs cite to Wells’s own position as a
15   field training officer as indicative of the inadequacy of SPD’s training program; they argue that
16   because the facts allow the conclusion Wells committed multiple constitutional violations within
17   the short duration of the incident leading to Friday’s death, they also support the conclusion
18   SPD’s training is deficient. L.F. Opp’n at 13; Estate Opp’n at 15–16.
19                   Plaintiffs fail to identify, as defendants assert, which specific omission from the
20   SPD’s training program plaintiffs believe facilitates officers’ unconstitutional behavior. Nor do
21   they identify specific incidents of prior conduct similar to Wells’s in August 2016 such that the
22   City and/or the SPD was on notice of the obvious need for new or additional training.8 To
23   maintain their claim, plaintiffs must establish that the alleged “‘injury would have been avoided’
24   had the governmental entity properly trained its employees.” Lee, 250 F.3d at 681 (quoting
25   Oviatt v. Pearce, 954 F.2d 1470, 1473–74 (9th Cir. 1992)). Yet, plaintiffs’ own expert opines that
26   Wells “did not follow the training and standards that every POST (Peace Officers Standard and
27             8
              For the reasons discussed above, reliance on prior settlements by the City and/or SPD
28   regarding use of excessive force are inadmissible to establish Monell liability.
                                                          37
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 38 of 42

 1   Training) certified officer should know, and cannot be excused for his failures to comply with the
 2   training”; the expert also says that “SPD through its chain of command appears to have endorsed
 3   [Wells’s] dangerous and out-of-policy tactics that are connected to this incident.” Clark Rep.,
 4   ECF No. 57-1, at 17–20. Thus, on this record, plaintiffs “effectively concede[] the training
 5   provided by the City and SPD was constitutionally sufficient . . . .” MSJ at 19. As this court
 6   explained in Smith v. City of Stockton, “[f]ailure-to-train claims cannot survive based on training
 7   deficiencies alone; the claim must identify a conscience or deliberate choice to ignore training
 8   deficiencies.” 2018 WL 3831001, at *12 (citing Lee, 250 F.3d at 681). Here, plaintiffs provide
 9   insufficient evidence to sustain their Monell claim based on a failure to train theory.
10                                  Ratification
11                  Finally, plaintiffs seek to have municipal liability attach based on a theory of
12   ratification. A ratification theory may be established in two ways: (1) based on a “pattern” of
13   ratification that constitutes a practice or custom, Canton, 489 U.S. at 389, or (2) based on a single
14   act by an official with policy making authority, Larez, 946 F.2d at 645–46.
15                  Plaintiffs rely on this court’s decision in another case against the City of Stockton,
16   Smith v. City of Stockton, in which the court found plaintiff’s ratification theory sufficient to
17   survive summary judgment under nearly identical circumstances. 2018 WL 3831001, at *13
18   (ratification theory survives summary judgment where plaintiff identified twenty shootings that
19   remained unresolved up to five years, and Chief Jones’s approval of investigative findings raised
20   sufficient question as to his role as a policy making official). In this case, both the disputed and
21   undisputed evidence leads to the same conclusion. See Defs.’ UF 1–5, DF 50. Chief Jones
22   reviews all OIS reports, Estate’s UF 2 (citing Merin Decl., Ex. 2, Jones Depo. at 22:24–23:11), is
23   unaware of a single time he has disagreed with the outcome of an OIS report, Estate’s UF 3
24   (citing Jones Depo. at 117:21–118:20), at least 20 OIS reports have been unresolved for up to five
25   years, Estate’s UF 4 (citing Merin Decl., Ex. 3 (OIS 2010–2014), Ex. 4 (OIS article)), and no
26   officer has ever been terminated as a result of these investigations, Estate’s UF 5 (citing Merin
27   Decl., Ex. 5 (Pls.’ RFP, Set One at 6), Ex. 6 (Defs.’ Resp. to RFP, Set One at 3)).
28
                                                        38
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 39 of 42

 1                  Although defendants challenge plaintiffs’ reliance on the ratification theory in
 2   their moving papers, MSJ at 18–19, their reply brief does not respond to plaintiffs’ ratification
 3   arguments in opposition to summary judgment. The court has no basis for reaching a different
 4   decision here. Plaintiffs ratification theory of Monell liability survives defendants’ summary
 5   judgment challenge.
 6                  State Law Claims
 7                          Right of Familial Association (Article I, § 7 of the California Constitution)
 8                  Plaintiffs L.F. and K.F. bring a claim for violation of their right to familial
 9   association guaranteed by Article I, Section 7 of the California Constitution. “California courts
10   have held that the due process provision of the California Constitution, Cal. Const. art I, § 7, is
11   ‘identical in scope and purpose’ to the Due Process Clause of the federal Constitution.” Nozzi v.
12   Hous. Auth. of City of Los Angeles, 425 F. App’x 539, 542 (9th Cir. 2011) (citing Gray v.
13   Whitmore, 17 Cal. App. 3d 1, 20 (1971)). Because the two are “substantially equivalent and []
14   analyzed in a similar fashion[,]” it appears that the survival of one claim as determined above
15   necessitates survival of the other. Tain v. State Bd. of Chiropractic Examiners, 130 Cal. App. 4th
16   609, 629 (2005).
17                  There may be questions, however, whether section 7 creates a private right of
18   action for damages caused by a due process violation, given the California Supreme Court’s
19   holding in Katzberg v. Regents of Univ. of California, 29 Cal. 4th 300 (2002). Neither party has
20   briefed the applicability of Katzberg here, and the court thus declines to consider the question at
21   this time. See Estate of Osuna v. Cty. of Stanislaus, No. 1:18-CV-01240-DAD-SAB, 2019 WL
22   2598694, at *11 (E.D. Cal. June 25, 2019) (declining to delve into Katzberg analysis where
23   parties fail to brief issue); Shen v. Albany Unified Sch. Dist., No. 3:17-CV-02478-JD, 2018 WL
24   4053482, at *4 (N.D. Cal. Aug. 24, 2018) (“Defendants have not done [Katzberg] justice by
25   making what is effectively a passing reference to it in their briefs, and the Court declines to take it
26   up in that underdeveloped form.”). When questioned at hearing, defendants admitted they had
27   not briefed the issue and effectively conceded on this claim.
28
                                                        39
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 40 of 42

 1                  Summary judgment is DENIED on L.F. and K.F.’s claim under Article I, Section 7
 2   of the California Constitution.
 3                          Bane Act (Cal. Civ. Code § 52.1)
 4                  All minor plaintiffs bring claims under California’s Bane Act, codified at
 5   California Civil Code section 52.1, which “protects individuals from conduct aimed at interfering
 6   with rights that are secured by federal or state law, where the interference is carried out ‘by
 7   threats, intimidation or coercion.’” Reese v. Cty. of Sacramento, 888 F.3d 1030, 1040 (9th Cir.
 8   2018) (quoting Venegas v. County of Los Angeles, 153 Cal. App. 4th 1230 (2007)). “Section 52.1
 9   provides a cause of action for violations of a plaintiff’s state or federal civil rights committed by
10   threats, intimidation, or coercion.” Id. (citation and internal quotations omitted).
11                  Defendants maintain plaintiffs’ Bane Act claims fail because plaintiffs cannot
12   demonstrate Wells possessed the specific intent to deprive Friday of his rights. MSJ at 20.
13   Plaintiffs counter that the Fourteenth Amendment’s deliberate indifference or purpose to harm
14   standards, if met, are equally sufficient to establish “specific intent” under the Bane Act. L.F.
15   Opp’n at 19; Estate Opp’n at 19–20.
16                  To establish specific intent, “[e]vidence simply showing that an officer’s conduct
17   amounts to a constitutional violation under an ‘objectively reasonable’ standard is insufficient
18   . . . .” Losee v. City of Chico, 738 F. App’x 398, 401 (9th Cir. 2018) (citing Reese, 888 F.3d at
19   1045). Instead, plaintiffs “must show that [Wells] ‘intended not only the force, but its
20   unreasonableness, its character as more than necessary under the circumstances.’” Id. (quoting
21   Reese, 888 F.3d at 1045). Here, for the same reasons discussed in the Fourteenth Amendment
22   analysis above, plaintiffs have pointed to evidence sufficient to raise a genuine issue for trial
23   regarding whether Wells’s possessed the requisite “specific intent9 to violate [Friday’s] right to
24   freedom from unreasonable seizure.” Reese, 888 F.3d at 1043.
25                  Defendants’ motion is DENIED as to plaintiffs’ Bane Act claims.
26          9
              As noted above, specific intent requires that plaintiff “show that [the officer] intended
27   not only the force, but its unreasonableness, its character as more than necessary under the
     circumstances.” Smith v. Cty. of Santa Cruz, No. 17-CV-05095-LHK, 2019 WL 2515841, at *14
28   (N.D. Cal. June 17, 2019) (alteration in original) (citation omitted).
                                                        40
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 41 of 42

 1                          Wrongful Death—Negligence (Cal. Code Civ. Proc. § 377.60)
 2                   Minor plaintiffs also bring claims for wrongful death under California Code of
 3   Civil Procedure sections 377.60(a) and 377.61. Defendants’ only argument in response is that
 4   plaintiffs’ claims fail for the same reasons as the federal excessive force claim: because Officer
 5   Wells’s use of lethal force was objectively reasonable. MSJ at 19–20. Plaintiffs dispute
 6   summary judgment on these claims because their “federal claims do not fail,” and because state
 7   negligence law affords broader protections than does federal Fourth Amendment law, wrongful
 8   death claims can survive even where federal claims fail. L.F. Opp’n at 20 (emphasis in original)
 9   (citing Mulligan v. Nichols, 835 F.3d 983, 991 (9th Cir. 2016)); Estate Opp’n at 18–19.
10   Defendants do not reply. See generally Reply.
11                   To prove negligence, “a plaintiff must show that [the] defendant had a duty to use
12   due care, that he breached that duty, and that the breach was the proximate or legal cause of the
13   resulting injury.” Hayes v. Cty. of San Diego, 57 Cal. 4th 622, 629 (2013) (alteration in original)
14   (citations omitted). “[D]uty is a critical element of negligence liability.” Id. The California
15   Supreme Court “ha[s] long recognized that peace officers have a duty to act reasonably when
16   using deadly force.” Id. (citations omitted). To determine reasonableness, state negligence law,
17   like the Fourth Amendment reasonableness test, requires a consideration of the totality of the
18   circumstances surrounding any use of deadly force. See id.
19                   Given defendants’ scant argument, and construing the evidence in the light most
20   favorable to plaintiffs, a jury could reasonably conclude it was unreasonable for Wells to deploy
21   deadly force against a fleeing, unarmed suspect, despite Wells’s subjective belief Friday posed a
22   significant threat.
23                   Accordingly, summary judgment is DENIED on plaintiffs’ wrongful death claims.
24   /////
25   /////
26   /////
27   /////
28   /////
                                                       41
     Case 2:17-cv-01648-KJM-DB Document 82 Filed 07/17/20 Page 42 of 42

 1         CONCLUSION
 2                Defendants’ summary judgment motion is resolved as follows:
 3                      Estate of Colby Friday’s first cause of action for excessive force: DENIED;
 4                      L.F. and K.F.’s first cause of action, and M.C.F. and K.S.F’s second cause
 5                       of action for violation of their Fourteenth Amendment right to familial
 6                       association: DENIED;
 7                      L.F. and K.F.’s second cause of action for violation of their First
 8                       Amendment right to familial association: DENIED;
 9                      L.F. and K.F.’s third cause of action for violation of their right to familial
10                       association under Article I, Section 7 of the California Constitution:
11                       DENIED;
12                      All plaintiffs’ Monell, municipal liability claims: DENIED as to plaintiffs’
13                       ratification and custom and policy theories, and GRANTED as to the
14                       inadequate training theory;
15                      L.F. and K.F.’s fourth cause of action, and M.C.F. and K.S.F’s fifth cause
16                       of action for violation of the Bane Act, California Civil Code § 52.1:
17                       DENIED;
18                      L.F. and K.F.’s fifth cause of action, and M.C.F. and K.S.F’s fourth cause
19                       of action for wrongful death (negligence): DENIED;
20                      Estate of Colby Friday’s sixth cause of action for violation of plaintiff’s
21                       Fourth Amendment right to medical care: GRANTED.
22                IT IS SO ORDERED.
23    DATED: July 17, 2020.
24

25

26

27

28
                                                    42
